Exhibit 10.1


PERSONAL INDEMNIFICATION AGREEMENT



           This Personal Indemnification Agreement is entered into as _________,
2015 (the “Agreement”), by and between Majesco Entertainment Company, a Delaware
corporation (the “Company,” which term shall include, where appropriate, any
Entity (as hereinafter defined) controlled, directly or indirectly, by the
Company) and ________________ (the “Indemnitee”).


WHEREAS, it is essential to the Company that it be able to retain and attract as
directors and officers the most capable persons available;


WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability of
directors and officers liability insurance have made it increasingly difficult
for the Company to attract and retain such persons;


WHEREAS, the Company’s Restated Bylaws (the “Bylaws”) require it to indemnify
its directors to the fullest extent permitted by law and permit it to make other
indemnification arrangements and agreements;


WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of the Company’s Amended and Restated Certificate of Incorporation
(the “Certificate of Incorporation”) or Bylaws or any change in the ownership of
the Company or the composition of its board of directors);


WHEREAS, the Company intends that this Agreement provide Indemnitee with greater
protection than that which is provided by the Company’s Bylaws; and


WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
becoming or continuing as a director or officer of the Company.


NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


1.           Definitions.


 

  (a)
Corporate “Status” describes the status of a person who is serving or has served
(i) as a director of the Company, (ii) in any capacity with respect to any
employee benefit plan of the Company, or (iii) as a director, partner, trustee,
officer, employee, or agent of any other Entity at the request of the Company.
For purposes of subsection (iii) of this Section 1(a), if Indemnitee is serving
or has served as a director, partner, trustee, officer, employee or agent of a
Subsidiary, Indemnitee shall be deemed to be serving at the request of the
Company.
 
  (b)
“Entity” shall mean any corporation, partnership, limited liability company,
joint venture, trust, foundation, association, organization or other legal
entity.
 
  (c)
“Enterprise” shall mean the Company and any Entity of which Indemnitee is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary
 
  (d)
“Expenses” shall mean all fees, costs and expenses incurred by Indemnitee in
connection with any Proceeding (as defined below), including, without
limitation, attorneys’ fees, disbursements and retainers (including, without
limitation, any such fees, disbursements and retainers incurred by Indemnitee
pursuant to Sections 13 and 14(c) of this Agreement), fees and disbursements of
expert witnesses, private investigators and professional advisors and other
disbursements and expenses.
 
  (e)
“Indemnifiable Amounts” shall have the meaning ascribed to that term in Section
3 below
 
  (f)
“Liabilities” shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines and amounts paid in settlement.
 
  (g)
“Proceeding” shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative, arbitrative or investigative, whether formal or
informal, including a proceeding initiated by Indemnitee pursuant to Section 13
of this Agreement to enforce Indemnitee’s rights hereunder.
 
  (h) “Subsidiary” shall mean any Entity of which the Company owns (either
directly or through or together with another Subsidiary of the Company) either
(i) a general partner, managing member or other similar interest or (ii) (A) 50%
or more of the voting power of the voting capital equity interests of such
Entity, or (B) 50% or more of the outstanding voting capital stock or other
voting equity interests of such Entity.

 
 
 

--------------------------------------------------------------------------------

 
 
2.           Services of Indemnitee.  In consideration of the Company’s
covenants and commitments hereunder, Indemnitee agrees to serve or continue to
serve as a director or officer of the Company. However, this Agreement shall not
impose any obligation on Indemnitee or the Company to continue Indemnitee’s
service to the Company beyond any period otherwise required by law or by other
agreements or commitments of the parties, if any. Indemnitee may at any time and
for any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law), upon which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
such position. Notwithstanding the forgoing, this Agreement shall continue in
force until and terminate upon the later of: (a) ten (10) years after the date
that the Corporate Status of Indemnitee has been terminated and (b) the final
termination of all pending Proceedings.


3.           Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, by reason of Indemnitee’s Corporate Status, a party
to or a participant in any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in its favor. Pursuant to this
Section 3, Indemnitee shall be indemnified against all Expenses and Liabilities
actually and reasonably incurred by Indemnitee or on his behalf in connection
with such Proceeding or any claim, issue or matter therein (indemnifiable
Expenses and Liabilities collectively referred herein as “Indemnifiable
Amounts”), if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal Proceeding, had no reasonable cause to believe
that his or her conduct was unlawful. Indemnitee shall not enter into any
settlement in connection with a Proceeding without the consent of the Company,
which consent shall not be unreasonably withheld or delayed.


4.           Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, by reason of
Indemnitee’s Corporate Status, a party to or a participant in any Proceeding by
or in the right of the Company to procure a judgment in its favor.  Pursuant to
this Section 4, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by him or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company.  No indemnification for Expenses shall be made under
this Section 4 in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudged by a court to be liable to the Company, unless
and only to the extent that the Delaware Court of Chancery (the “Delaware
Chancery Court”) or any court in which the Proceeding was brought shall
determine upon application that, despite the adjudication of liability, but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification for such Expenses as the Delaware Chancery Court or
such other court shall deem proper.


5.           Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against: (a) all Expenses reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved claim, issue
or matter; and (b) any claim, issue or matter related to any such successfully
resolved claim, issue or matter. For purposes of this Agreement, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, by reason of settlement, judgment, order or otherwise, shall be
deemed to be a successful result as to such claim, issue or matter.


6.           Procedure for Payment of Indemnifiable Amounts. Indemnitee shall
submit to the Company a written request specifying the Indemnifiable Amounts for
which Indemnitee seeks payment under Sections 3, 4 or 5 of this Agreement and
the basis for the claim. The Company shall pay such Indemnifiable Amounts to
Indemnitee promptly upon receipt of Indemnitee’s written request.  If the
Indemnifiable Amounts have not been paid in full within sixty (60) days after
the written request has been received by the Company, Indemnitee may at any time
thereafter bring suit against the Company to recover any such unpaid
amounts.  At the request of the Company, Indemnitee shall furnish such
documentation and information as are reasonably available to Indemnitee and
necessary to establish that Indemnitee is entitled to indemnification hereunder.

 
 

--------------------------------------------------------------------------------

 
 
7.           Indemnification for Expenses as a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his or her Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, he or she shall be indemnified against all Expenses actually and
reasonably incurred by him or her or on his or her behalf in connection
therewith.


8.           Effect of Certain Resolutions.  Neither the settlement or
termination of any Proceeding nor the failure of the Company to award
indemnification or to determine that indemnification is payable shall create a
presumption that Indemnitee is not entitled to indemnification hereunder. In
addition, the termination of any proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent shall not create
a presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company or, with respect to any criminal Proceeding, had reasonable cause to
believe that Indemnitee’s action was unlawful.


9.           Exclusions.  Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:


(a)           for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provisions;


(b)           for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities  Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or


(c)           for which payment is prohibited by applicable law.


10.           Agreement to Advance Expenses; Undertaking.  The Company shall
advance all Expenses incurred by or on behalf of Indemnitee in connection with
any Proceeding, including a Proceeding by or in the right of the Company, in
which Indemnitee is involved by reason of such Indemnitee’s Corporate Status
within twenty (20) business days after the receipt by the Company of a written
statement from Indemnitee requesting such advance or advances from time to time,
whether prior to or after final disposition of such Proceeding. Advances shall
be made without regard to Indemnitee’s ability to repay the expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. To the extent required by Delaware law, Indemnitee
hereby undertakes to repay any and all of the amount of indemnifiable Expenses
paid to Indemnitee if it is finally determined by a court of competent
jurisdiction that Indemnitee is not entitled under this Agreement to
indemnification with respect to such Expenses. This undertaking is an unlimited
general obligation of Indemnitee.


11.           Procedure for Advance Payment of Expenses.  Indemnitee shall
submit to the Company a written request specifying the Expenses for which
Indemnitee seeks an advancement under Section 10 of this Agreement, together
with documentation evidencing that Indemnitee has incurred such Expenses (which
shall include invoices received by Indemnitee in connection with such Expenses
but, in the case of invoices in connection with legal services, any reference to
legal work performed or to expenditures made that would cause Indemnitee to
waive any privilege accorded by applicable law shall not be included with the
invoice).  Advances under Section 10 shall be made no later than twenty (20)
business days after the Company’s receipt of such request. If a claim for
advancement of  Expenses hereunder by Indemnitee is not paid in full by the
Company within twenty (20) business days after receipt by the Company of
documentation of Expenses and the required undertaking, Indemnitee may at any
time thereafter bring suit against the Company to recover the unpaid amount of
the claim and if successful in whole or in part, Indemnitee shall also be
entitled to be paid the expenses of prosecuting such claim. The burden of
proving that Indemnitee is not entitled to an advancement of expenses shall be
on the Company.

 
 

--------------------------------------------------------------------------------

 
 
12.           Presumptions and Effect of Certain Proceedings.


(a)           In making a determination required to be made under Delaware law
with respect to entitlement to indemnification hereunder, the person, persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 6 of this Agreement, and the Company
shall have the burden of proof to overcome that presumption in connection with
the making of any determination contrary to that presumption. Neither the
failure of the Company or of any person, persons or entity to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
or by any person, persons or entity that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.


 (b)           The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had no reasonable cause to believe that his conduct was
unlawful.


(c)           For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise,  including financial statements,
or on information supplied to Indemnitee by the officers of the Enterprise in
the course of their duties, or on the advice of legal counsel for the Enterprise
or the board of directors or counsel selected by any committee of the board of
directors or on information or records given or reports made to the Enterprise
by an independent certified public accountant or by an appraiser, investment
banker or other expert selected with reasonable care by the Company or the board
of directors or any committee of the board of directors. The provisions of this
Section 12(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.


 (d)           The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.


13.           Remedies of Indemnitee.


(a)           Right to Petition Court.  In the event that Indemnitee makes a
request for payment of Indemnifiable Amounts under Sections 3, 4 and 5 above or
a request for an advancement of Expenses under Sections 10 and 11 above and the
Company fails to make such payment or advancement in a timely manner pursuant to
the terms of this Agreement, Indemnitee may petition the Delaware Chancery Court
to enforce the Company’s obligations under this Agreement.


(b)           Burden of Proof. In any judicial proceeding brought under Section
13(a) above, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts hereunder.


(c)           Expenses.  The Company agrees to reimburse Indemnitee in full for
any Expenses incurred by Indemnitee in connection with investigating, preparing
for, litigating, defending or settling any action brought by Indemnitee under
Section 13(a) above, or in connection with any claim or counterclaim brought by
the Company in connection therewith, if Indemnitee is successful in whole or in
part in connection with any such action.


(d)           Failure to Act Not a Defense.  The failure of the Company
(including its board of directors or any committee thereof, independent legal
counsel, or stockholders) to make a determination concerning the permissibility
of the payment of Indemnifiable Amounts or the   advancement of indemnifiable
Expenses under this Agreement shall not be a defense in any action brought under
Section 13(a) above, and shall not create a presumption that such payment or
advancement is not permissible.

 
 

--------------------------------------------------------------------------------

 
 
14.           Defense of the Underlying Proceeding.


(a)           Notice by Indemnitee.  Indemnitee agrees to notify the Company
within five (5) calendar days of being served with any summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
Proceeding which may result in the payment of Indemnifiable Amounts or the
advancement of Expenses hereunder; provided, however, that the failure to give
any such notice shall not disqualify Indemnitee from the right, or otherwise
affect in any manner any right of Indemnitee, to receive payments of
Indemnifiable Amounts or advancements of Expenses unless the Company’s ability
to defend in such Proceeding is materially and adversely prejudiced thereby.


(b)           Defense by Company. Subject to the provisions of the last sentence
of this Section 14(b) and of Section 14(c) below, the Company shall have the
right to defend Indemnitee in any Proceeding which may give rise to the payment
of Indemnifiable Amounts hereunder; provided, however, that the Company shall
notify Indemnitee of any such decision to defend within thirty (30) calendar
days of receipt of notice of any such Proceeding under Section 14(a) above. The
Company shall not, without the prior written consent of Indemnitee, consent to
the entry of any judgment against Indemnitee or enter into any settlement or
compromise which (i) includes an admission of fault of Indemnitee or (ii) does
not include, as an unconditional term thereof, the full release of Indemnitee
from all liability in respect of such Proceeding, which release shall be in form
and substance reasonably satisfactory to Indemnitee. This Section 14(b) shall
not apply to a Proceeding brought by Indemnitee under Section 13(a) above or
pursuant to Section 22 below.


(c)           Indemnitee’s Right to Counsel.  Notwithstanding the provisions of
Section 14(b) above, if in a Proceeding to which Indemnitee is a party by reason
of Indemnitee’s Corporate Status, (i) Indemnitee reasonably concludes that he or
she may have separate defenses or counterclaims to assert with respect to any
issue which may not be consistent with the position of other defendants in such
Proceeding, (ii) a conflict of interest or potential conflict of interest exists
between Indemnitee and the Company, or (iii) if the Company fails to assume the
defense of such proceeding in a timely manner, Indemnitee shall be entitled to
be represented by a separate legal counsel of Indemnitee’s choice at the expense
of the Company. In addition, if the Company fails to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any action, suit or proceeding to deny or to recover from Indemnitee
the benefits intended to be provided to Indemnitee hereunder, Indemnitee shall
have the right to retain a counsel of Indemnitee’s choice, at the expense of the
Company, to represent Indemnitee in connection with any such matter.


15.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to Indemnitee as follows:


(a)           Authority. The Company has all necessary power and authority to
enter into, and be bound by the terms of, this Agreement, and the execution,
delivery and performance of the undertakings contemplated by this Agreement have
been duly authorized by the Company.


(b)           Enforceability. This Agreement, when executed and delivered by the
Company in accordance with the provisions hereof, shall be a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.


16.           Insurance.


(a)           For the duration of Indemnitee’s service as a director and/or
officer of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending or possible liability or expense for which
indemnification may be provided under this Agreement, the Company shall use
commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to cause to be maintained in
effect policies of directors’ and officers’ liability insurance providing
coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance.  In all
policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policy.  The Company may, but shall not be required to, create a trust fund,
grant a security interest or use other means, including without limitation a
letter of credit, to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and advance expenses pursuant to this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           In the event of and immediately upon a Change of Control, the
Company (or any successor to the interests of the Company by way of merger, sale
of assets, or otherwise) shall be obligated to continue, procure, and otherwise
maintain in effect for a period of six (6) years from the date on which such
Change in Control is effective a policy or policies of insurance (which may be a
“tail” policy) (the “Change in Control Coverage”) providing Indemnitee with
coverage for losses from alleged wrongful acts occurring on or before the
effective date of the Change in Control.   If such insurance is in place
immediately prior to the Change in Control, then the Change of Control Coverage
shall contain limits, retentions or deductibles, terms and exclusions that are
no less favorable to Indemnitee than those set forth above.   Each policy
evidencing the Change of Control Coverage shall be non-cancellable by the
insurer except for non-payment of premium.   No such policy shall contain any
provision that limits or impacts adversely any right or privilege of Indemnitee
given this agreement


17.           Contract Rights Not Exclusive.  The rights to payment of
Indemnifiable Amounts and advancement of indemnifiable Expenses provided by this
Agreement shall be in addition to, but not exclusive of, any other rights which
Indemnitee may have at any time under applicable law, the Company’s Certificate
of Incorporation or Bylaws, or any other agreement, vote of stockholders or
directors (or a committee of directors), or otherwise, both as to action in
Indemnitee’s official capacity and as to action in any other capacity as a
result of Indemnitee’s serving as a director of the Company.


18.           Successors.  This Agreement shall be (a) binding upon all
successors and assigns of the Company (including any transferee of all or a
substantial portion of the business, stock and/or assets of the Company and any
direct or indirect successor by merger or consolidation or otherwise by
operation of law) and (b) binding on and shall inure to the benefit of the
heirs, personal representatives, executors and administrators of
Indemnitee.  This Agreement shall continue for the benefit of Indemnitee and
such heirs, personal representatives, executors and administrators after
Indemnitee has ceased to have Corporate Status.


19.           Subrogation.  In the event of any payment of Indemnifiable Amounts
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of contribution or recovery of Indemnitee against
other persons, and Indemnitee shall take, at the request of the Company, all
reasonable action necessary to secure such rights, including the execution of
such documents as are necessary to enable the Company to bring suit to enforce
such rights.


20.           Change in Law.  To the extent that a change in Delaware law
(whether by statute or judicial decision) shall permit broader indemnification
or advancement of expenses than is provided under the terms of the Bylaws and
this Agreement, Indemnitee shall be entitled to such broader indemnification and
advancements, and this Agreement shall be deemed to be amended to such extent.


21.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement, or any clause thereof,
shall be determined by a court of competent jurisdiction to be illegal, invalid
or unenforceable, in whole or in part, such provision or clause shall be limited
or modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.


22.           Indemnitee as Plaintiff.  Except as provided in Section 13(c) of
this Agreement and in the next sentence, Indemnitee shall not be entitled to
payment of Indemnifiable Amounts or advancement of indemnifiable Expenses with
respect to any Proceeding brought by Indemnitee against the Company, any Entity
which it controls, any director or officer thereof, or any third party, unless
the board of directors of the Company has consented to the initiation of such
Proceeding.  This Section 22 shall not apply to counterclaims or affirmative
defenses asserted by Indemnitee in an action brought against Indemnitee.


23.           Modifications and Waiver.  Except as provided in Section 20 above
with respect to changes in Delaware law which broaden the right of Indemnitee to
be indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.

 
 

--------------------------------------------------------------------------------

 
 
24.           General Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) when delivered by hand, (b) when transmitted by facsimile and
receipt is acknowledged, or (c) if mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed:

 

  (i)   If to Indemnitee, to:
DIRECTOR INFORMATION
ADDRESS
ADDRESS
        (ii)  If to the Company, to: Majesco Entertainment Company
4041-T Hadley Road
South Plainfield, NJ 07080
Telephone: 732-225-8910
Fax: 732-601-4925
Attention:  Legal Department

 
or to such other address as may have been furnished in the same manner by any
party to the others.


25.           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to its rules of conflict of laws.  Each of the Company and the
Indemnitee hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the Delaware Chancery Court and the courts of the
United States of America located in the State of Delaware (the “Delaware
Courts”) for any litigation arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any litigation
relating thereto except in such courts), waives any objection to the laying of
venue of any such litigation in the Delaware Courts and agrees not to plead or
claim in any Delaware Court that such litigation brought therein has been
brought in an inconvenient forum.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Personal
Indemnification Agreement as of the day and year first above written.
 

INSERT NAME  
MAJESCO ENTERTAINMENT  
COMPANY
      ______________________________  
By: _____________________________
Name: ___________________________
Title: ____________________________

 